Citation Nr: 0707185	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-19 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for fibromyalgia.


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel





INTRODUCTION

The veteran served on active duty from January 1993 to June 
1999 and had 
9 months and 20 days of prior active service.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2003 decision by the RO in Seattle, Washington.  
The veteran has since relocated, and the RO in Winston-Salem, 
North Carolina, assumed jurisdiction over her appeal and 
forwarded the case to the Board.

Since, however, the claims must be further developed before 
being decided on appeal, they are being REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The veteran's service medical records (SMRs) are not on file 
for consideration in her appeal - only her military dental 
records are.  In January 2004, the National Personnel Records 
Center (NPRC), a military records repository, indicated her 
service medical records had not been retired.  This suggests 
they may be at her most recent duty station, if not now at 
the NPRC since that was over three years ago.  Her DD Form 
214 indicates she was separated from service at Fort Bragg, 
North Carolina.  In her substantive appeal (VA Form 9) she 
indicated that while she was in the military she was treated 
at Madigan Army Medical Center, TMC 12, Womack Army Hospital, 
and Walter Reed in Maryland.  Although the RO concluded in 
June 2002 that her SMRs were unavailable, further efforts 
should be made to obtain them unless and until it becomes 
evident that additional attempts to obtain these records 
would be futile.  See 38 C.F.R. § 3.159(c)(2).




Where, as here, the SMRs are unavailable for consideration, 
through no fault of the veteran, the Board's obligation to 
explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule, is heightened.  See 
Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).

The veteran contends that all of the claimed disabilities at 
issue are the result of her service in the military.  But in 
particular, she believes her disabilities are related to a 
car accident she was involved in while on active duty.  
Because of the missing SMRs that might document this alleged 
accident, and any treatment she may have received in the 
aftermath of it, additional development of her claims is 
required - including providing her examinations to obtain 
medical opinions concerning the cause of her claimed 
conditions.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Contact the appropriate authorities 
at Madigan Army Medical Center, TMC 12, 
Womack Army Hospital, and Walter Reed in 
Maryland and North Carolina and request 
that a search be conducted for the 
veteran's missing SMRs.  Also make 
further inquiries with the NPRC in an 
effort to obtain her SMRs and personnel 
records.  All efforts to obtain these 
missing records should be documented in 
the claims file and the veteran 
appropriately notified in accordance 
with the Veterans Claims Assistance Act 
(VCAA).

*The request should consider the 
veteran's maiden and married names, as 
indicated.




2.  Upon completion of the above-
directed development, schedule the 
veteran for VA examinations to determine 
the nature, extent, and etiology of her 
claimed neck disorder, 
migraine headaches and fibromyalgia.

All necessary diagnostic testing and 
evaluation are to be performed, and 
their results reported in detail.  
The examiner must have access to the 
claims file, including a copy of this 
remand, for a review of the veteran's 
pertinent medical and other history.

A complete history should be elicited 
from the veteran, and documented in the 
examination report.  Based upon the 
review of the claims file and the 
examination results, the examiner should 
provide an opinion indicating whether it 
is at least as likely as not (meaning 50 
percent or greater probability) that any 
currently present neck disorder, 
migraine headaches, or fibromyalgia are 
etiologically related to the veteran's 
military service - but, in particular, 
to any injuries she may have sustained 
in the alleged motor vehicle accident.

The examiner should discuss the 
rationale of the opinion, whether 
favorable or unfavorable.

3.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If they are not 
granted to her satisfaction, send her a 
supplemental statement of the case 
(SSOC) and give her time to respond to 
it before returning the case to the 
Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002)



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



